 


116 S2312 IS: Equity in Compensation Act
U.S. Senate
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
116th CONGRESS1st Session 
S. 2312 
IN THE SENATE OF THE UNITED STATES 
 
July 30, 2019 
Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To amend the Internal Revenue Code of 1986 to impose a surtax on corporations with significant disparities in employee wages. 
 
 
1.Short titleThis Act may be cited as the Equity in Compensation Act.  2.Surtax on corporations with significant disparity in employee wages (a)In generalPart II of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by redesignating section 12 as section 13 and by inserting after section 11 the following new section: 
 
12.Surtax on corporations with significant disparity in employee wages 
(a)In generalIn the case of an applicable corporation, there is hereby imposed (in addition to any other tax imposed by this subtitle) a tax equal to the applicable percentage of taxable income.  (b)Applicable corporationFor purposes of this section, the term applicable corporation means any corporation which— 
(1)has gross revenue for the taxable year in excess of $1,000,000,000, and  (2)has a wage disparity level in excess of 3,000 percent. 
(c)Applicable percentageFor purpose of this section, the applicable percentage shall be determined as follows:   In the case of an applicable corporation with a wage disparity level that is—The applicable percentage is—  Over 3,000 percent but not over 5,000 percent2 Over 5,000 percent but not over 10,000 percent3 Over 10,000 percent but not over 20,000 percent4 Over 20,000 percent but not over 50,000 percent5 Over 50,000 percent but not over 100,000 percent6 Over 100,000 percent10.  (d)Wage disparity levelFor purposes of this section— 
(1)In generalThe term wage disparity level means the ratio (expressed as a percentage) of the annual salary of highest compensated officer of the corporation to the median annual salary of all employees of the corporation.  (2)Determination of annual salaryThe annual salary of any officer or employee shall be determined by taking into account the wages (within the meaning of section 3121(a), but determined without regard to any dollar limitation contained in such section) paid to such officer or employee for services performed during the taxable year. In the case of any officer or employee who is not employed for the entire taxable year, the wages paid for such taxable year shall be increased by an amount equal to the product of the average daily wages paid to such employees for the number of days during the taxable year during which such employee was employed and the number of days during the taxable year during which such employee was not so employed. 
(e)Exceptions; treatment of foreign corporationsRules similar to the rules of subsections (c) and (d) of section 11 shall apply for purposes of this section..  (b)Clerical amendmentThe table of sections for part II of subchapter A of chapter 1 of such Code is amended by redesignating the item relating to section 12 as relating to section 13 and by inserting after the item relating to section 11 the following new item: 


Sec. 12. Surtax on corporations with significant disparity in employee wages.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.   